of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-101697-08 the honorable james l oberstar u s house of representatives washington dc dear mr oberstar this letter responds to your inquiry dated date on behalf of your constituent ------------------------ ------------- contacted you about annual payments he makes in connection with minnesota critical habitat vehicle license plates according to the minnesota department of natural_resources website a dollar_figure per year fee is charged for a critical habitat license plate the dollar_figure fee is in addition to the regular costs for a minnesota license plate the department of natural_resources uses the dollar_figure payment to buy and manage important natural habitats which are preserved as public lands and are open to compatible public use like hunting and hiking http www dnr state mn us features plates index html last accessed date when a taxpayer with the intention of making a gift purchases an item of value from a qualified charity the excess of the payment over the value received is a charitable_contribution accordingly taxpayers who pay the additional fee are entitled to treat as a charitable_contribution the difference between the amount_paid for the critical habitat license plate and a regular minnesota license plate i hope this information is helpful if you have any questions please call me or ------------- -------------- at -------------------- sincerely john p moriarty chief branch office of associate chief_counsel income_tax accounting
